DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second piezoelectric pump must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (WO 2017191149 A1, hereinafter 'Askem') in view of Ryu et al (US 20120259299 A1, hereinafter 'Ryu').
Regarding Claim 1, Askem teaches a negative pressure wound therapy device, comprising:
at least one piezoelectric pump (figure 1, negative pressure source 12C) configured to apply a vacuum to a wound site (figure 2a, wound 14); and
a control circuit (figure 1, control circuitry 12A) configured to:
generate a first control signal (‘initial driving signal’ [0020] “Control circuitry of a TNP apparatus can supply a driving signal to a negative pressure source", and [0050] "an electrical current having an initial current magnitude and an initial current frequency") to control operation of at least one piezoelectric pump, the control signal having a first root mean square (RMS) voltage (‘rms voltage of initial driving signal’ [0020] and [0050] “Control circuitry of a TNP apparatus can supply a driving signal, …, (for instance, an AC waveform frequency of the electrical current”), any AC inherently has a RMS voltage);
transmit the first control signal to the at least one piezoelectric pump ([0020] "Control circuitry of a TNP apparatus can supply a driving signal (for example, an electrical current) to a negative pressure source" and referring figure 3, control circuitry 12A comprises controller 31 and driving circuit 33 and controller signals the driving circuit 33 to supply AC to the negative pressure source 12C);
transmit the first control signal to the at least one piezoelectric pump (supplying the initial driving signal to negative pressure source 12C [0020] "Control circuitry of a TNP apparatus can supply a driving signal);
generate a second control signal (The controller generates decreased current frequency as shown figure 6, decreased current frequency 65) having a second RMS voltage (rms voltage of decreased current frequency); and
transmit the second control signal to the at least one piezoelectric pump (supplying the decreased driving signal as shown figure 6 to negative pressure source 12C [0020] "Control circuitry of a TNP apparatus can supply a driving signal)
Askem does not disclose the control circuit configured to: identify at least one of a change of state of the at least one piezoelectric pump or an expiration of a duration of time associated with operation of the at least one piezoelectric pump;
Responsive to identifying the at least one of the change of state or the expiration of the duration time;
and the second RMS voltage less than the first RMS voltage.
In the same field of endeavor, Ryu teaches a control circuit (figure 2, vacuum pump controller 100b as shown figure 4 comprising controller 120, pressure sensor 110, input unit 111, memory unit 121, and relays 140 and 130) configured to: identify at least one of a change of state of the at least one piezoelectric pump ( [0061] “the controller 120 detects current pressure Psen of the vacuum pump 100a” at step S300 as shown in figure 7) or an expiration of a duration of time associated with operation of the at least one piezoelectric pump (figure 2, vacuum pump 100a); and
Responsive to identifying the at least one of the change of state ([0064] if controller determines that the current pressure Psen exceed the maximum pressure Pmax as shown in step S400 in figure 7, the control circuit response to disconnect power to vacuum pump as shown step S600) or the expiration of the duration of time, generate a second control signal ([0064] ” the first relay 140 is turned on, and accordingly the second relay 130 is turned off, to thereby block the power Vcc for the motor 150 (S600).” Therefore, the second control signal generated from the controller 100b would have 0 voltage) 
And the second RMS voltage less than the first RMS voltage ([0064] the second control signal would have zero voltage which is less than any operating voltage).
Ryu provides the controller is configured to identify the current pressure of the vacuum pump and provide the second control signal which less than the normal operating voltage in order to minimize operation of the pump therefore extend operation hour of the device and minimize noise of the pump ([0036]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem to incorporate the teachings of Ryu and provide the controller is configured to identify the at least one of the change of state of the at least pone piezoelectric pump and responsive to identifying the at least one of the change of state and generate a second control signal having a second RMS voltage less than the first RMS voltage for the purpose of providing desired pressure to the wound site while minimizing operation of pump to reduce noise and prolong operation hour of device.
Regarding Claim 7, Askem, as modified by Ryu, teaches the negative pressure wound therapy device of claim 1.
Askem further discloses comprising a pressure sensor (figure 1, pressure sensor 12F) to detect a first pressure (‘initial pressure generated from the initial current set forth above in claim 1’ ) of at least one of the piezoelectric pump or the wound site ([0026] “The first pressure sensor 12F can be used to monitor pressure underneath the wound dressing 13”) and output the first pressure to the control circuit ([0027] “The control circuitry 12A can control the supply of negative pressure by the negative pressure source 12C according at least to a comparison between the pressure monitored by the first pressure sensor 12F”, it illustrates the reading from the pressure sensor 12F outputs the monitored pressure data to the control circuitry 12A), and the control circuit identifies the change of state responsive to comparing the first pressure to a target pressure ([0030] “The control circuitry 12A can control the level of pressure in the space between a first negative pressure set point limit and at least a second negative pressure set point limit”, the control circuitry 12A compares the pressure reading with negative pressure set point limits) and determining that the first pressure is greater than or equal to the target pressure ([0030] “The control circuitry 12A can control the level of pressure in the space between a first negative pressure set point limit and at least a second negative pressure set point limit.” the control circuitry controls the level of pressure in the wound when the pressure reading is determined to be greater than the negative pressure set point limits).
Regarding Claim 11, Askem, as modified by Ryu, teaches the negative pressure wound therapy device of claim 1.
Askem further discloses wherein the control circuit generates the control signals as sine waves ([0020] “Control circuitry of a TNP apparatus can supply a driving signal (for example, an electrical current) to a negative pressure source and vary a frequency of the driving signal (for instance, an AC waveform frequency of the electrical current)”, AC waveform is sine wave).
Regarding Claim 14, Askem discloses the method, comprising:
Generating a first control signal (‘initial driving signal’ [0020] “Control circuitry of a TNP apparatus can supply a driving signal to a negative pressure source", and [0050] "an electrical current having an initial current magnitude and an initial current frequency") having a first root mean square (RMS) voltage (‘RMS voltage of initial driving signal’ [0020] and [0050] “Control circuitry of a TNP apparatus can supply a driving signal, …, (for instance, an AC waveform frequency of the electrical current”), any AC inherently has a RMS voltage);
Transmitting the first control signal to at least one piezoelectric pump configured to apply a vacuum to a wound site ([0020] "Control circuitry of a TNP apparatus can supply a driving signal (for example, an electrical current) to a negative pressure source" and referring figure 2a, the pump supplies negative pressure to wound 14);
Generating a second control signal having a second RMS voltage (The controller generate decreased current frequency as shown figure 6, decreased current frequency 65)
Transmitting the second control signal to the at least one piezoelectric pump ([0020] "Control circuitry of a TNP apparatus can supply a driving signal” supplying the decreased driving signal as shown figure 6 to negative pressure source 12C)
Askem does not disclose the method comprising identifying at least one of a change of state of the at least one piezoelectric pump or an expiration of a duration of time associated with operation of the at least one piezoelectric pump;
responsive to identifying the at least one of the change of state or the expiration of the duration of time; and
the second RMS voltage is less than the first RMS voltage.
Ryu teaches identifying at least one of a change state of the at least one piezoelectric pump ([0061] “the controller 120 detects current pressure Psen of the vacuum pump 100a” at step S300 as shown in figure 7, ‘identify Psen’) or an expiration of a duration of time associated with operation of the at least one piezoelectric pump;
Responsive to identifying the at least one of the change of state or the expiration of the duration of time ([0064] if controller determines that the current pressure Psen exceed the maximum pressure Pmax as shown in step S400 in figure 7, the control circuit response to disconnect power to vacuum pump as shown step S600);
The second RMS voltage is less than the first RMS voltage ([0064] the second control signal would have zero voltage which is less than any operating voltage).
Ryu provides the controller is configured to identify the current pressure of the vacuum pump and provide the second control signal in response to identifying the current pressure of the vacuum pump which less than the normal operating voltage in order to minimize operation of the pump therefore extend an operation hour of the device and minimize noise of the pump ([0036]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem to incorporate the teachings of Ryu and provide the method comprising identifying the at least one of the change of state of the at least pone piezoelectric pump and responsive to identifying the at least one of the change of state and generate a second control signal having the second RMS voltage less than the first RMS voltage for the purpose of providing desired pressure to the wound site while minimizing operation of pump to reduce noise and prolong operation hour of the device.
Regarding Claim 19, Askem discloses a non-transitory computer readable medium (figure 1, memory device 12B) storing computer executable instructions ([0023] “instructions stored in the memory device 12B”) which when executed by a control circuit ([0023] “The control circuitry 12A can control the operations of one or more other components of the TNP apparatus 11 according at least to instructions stored in the memory device 12B”), cause the control circuit to perform a method comprising:
generating a first control signal (‘initial driving signal’ [0020] “Control circuitry of a TNP apparatus can supply a driving signal to a negative pressure source", and [0050] "an electrical current having an initial current magnitude and an initial current frequency") having a first root mean square (RMS) voltage (‘rms voltage of initial driving signal’, [0020] and [0050] “Control circuitry of a TNP apparatus can supply a driving signal, …, (for instance, an AC waveform frequency of the electrical current”), any AC inherently has RMS voltage); 
transmitting the first control signal to at least one piezoelectric pump ([0020] "Control circuitry of a TNP apparatus can supply a driving signal (for example, an electrical current) to a negative pressure source" and referring figure 3, signal from controller controls the driving circuit which supplies AC to the negative pressure source 12C) configured to apply a vacuum to a wound site (figure 1, wound 14); 
generating a second control signal (The controller generate decreased current frequency as shown figure 6, decreased current frequency 65) 
transmitting the second control signal to the at least one piezoelectric pump (supplying the decreased driving signal as shown figure 6 to negative pressure source 12C [0020] "Control circuitry of a TNP apparatus can supply a driving signal”).
Askem does not disclose the method comprising identifying at least one of a change of state of the at least one piezoelectric pump or an expiration of a duration of time associated with operation of the at least one piezoelectric pump;
responsive to identifying the at least one of the change of state or the expiration of the duration of time,
A second control signal having a second RMS voltage less than the first RMS voltage;
Ryu teaches identifying at least one of a change of state of the at least one piezoelectric pump ([0061] “the controller 120 detects current pressure Psen of the vacuum pump 100a” at step S300 as shown in figure 7) or an expiration of a duration of time associated with operation of the at least one piezoelectric pump;
Generating a second control signal ([0064] ” the first relay 140 is turned on, and accordingly the second relay 130 is turned off, to thereby block the power Vcc for the motor 150 (S600).” Therefore, the second control signal generated from the controller 100b would have 0 voltage) responsive to identifying the at least one of the change of state or the expiration of the duration of time ([0064] if controller determines that the current pressure Psen exceed the maximum pressure Pmax as shown in step S400 in figure 7, the control circuit response to disconnect power to vacuum pump as shown step S600),
a second RMS voltage less than the first RMS voltage ([0064] the second control signal would have zero voltage which is less than any operating voltage).
Ryu provides the method comprising identify the current pressure of the vacuum pump and provide the second control signal which less than the normal operating voltage in order to minimize operation of the pump therefore extend an operation hour of the device and minimize noise of the pump ([0036]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem to incorporate the teachings of Ryu and provide the method identify the at least one of the change of state of the at least pone piezoelectric pump and responsive to identifying the at least one of the change of state and generate a second control signal having a second RMS voltage less than the first RMS voltage for the purpose of providing desired pressure to the wound site while minimizing operation of pump to reduce noise and prolong operation hour of device.
Claims 2-3, 8, 10, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Askem in view of Ryu, and in further view of Kidd et al (US 20100310382 A1, hereinafter 'Kidd') .
Regarding Claim 2, Askem, as modified by Ryu, teaches the negative pressure wound therapy device of claim 1.
Askem does not disclose the device further comprising a temperature sensor configured to detect a first temperature of the at least one piezoelectric pump and output the first temperature to the control circuit, wherein the control circuit identifies the change of state responsive to comparing the first temperature to a first temperature threshold and determining that the first temperature is greater than the first temperature threshold.
Kidd teaches the pump apparatus and method of controlling a pump and motor which relatively pertinent to the problem posed by Applicant of controlling pump in response to condition of the pump signals comprises a controller (figure 6, controller 75) and a pump (figure 6, pump 12), further comprising a temperature sensor ([0115] “the controller 75 first determines, at step 340, if a power module temperature is greater than a first temperature”, the controller at least include a temperature sensing mean) configured to detect a first temperature of the at least one piezoelectric pump (referring figure 30, a temperature of power module measured at steps 340, 344, 350, and 354 further [0115] “the power module being monitored can be the drive 10 itself or various components of the drive 10 (e.g., a heat sink of the controller 75, the motor 11, or the pump 12”) and output the first temperature to the control circuit (([0115] "the controller 75 first determines, at step 340", the temperature of power module is being output to the controller), wherein the control circuit identifies the change of state responsive to comparing the first temperature to a first temperature threshold (figure 30, at step 344, the first temperature threshold is 113C) and determining that the first temperature is greater than the first temperature threshold ([0115] “the controller 75 then determines, at step 344, if the power module temperature is greater than a second temperature (e.g., about 113 degrees Celsius).”)
Kidd provide the temperature sensor configured to detect to detect the temperature of power module and control circuit determines if the temperature exceed the threshold temperature in order to provide overheat prevention operation ([0115]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Askem, as modified by Ryu, and provide the temperature sensor and the control circuit compares the first temperature to a first temperature threshold for the purpose of providing overheat prevention operation.
Regarding Claim 3, Askem, as modified by Ryu and Kidd, teaches the negative pressure wound therapy device of claim 2. 
Kidd teaches wherein the control circuit is further configured to receive a second temperature of the at least one piezoelectric pump (referring figure 30, temperature being measured at step 358) detected by the temperature sensor subsequent to transmission of the second control signal (referring figure 30 and [0115] “If so, the controller 75, at step 346, decreases the speed of the motor by a first value (e.g., about 12 Hz per minute)” the temperature measured at step 358 which subsequent to transmission of the second control signal from step 346 (signal that decrease the speed of motor)) compare the second temperature to a second temperature threshold (figure 30, step 358, second temperature threshold 95C) less than or equal to the first temperature threshold (the second temperature threshold 95C at step 358 is less than the first temperature threshold 113C as set forth in claim 2 rejection), and responsive to the second temperature being less than the second temperature threshold, transmit a third control signal (figure 30, step 360, the signal generated at step 360) to the at least one piezoelectric pump, the third control signal having a third RMS voltage equal to the first RMS voltage (referring figure 30 step 360, the controller would generate the signal until the original speed which would be equal to the initial voltage signal generated at step 338)
Kidd provides the controller configured to receive the second temperature of the pump subsequent to transmission of the second control signal, compare the second temperature to the second temperature threshold, and transmit the third control signal having voltage equivalent to the initial voltage in order to provide overheat prevention operation ([0115]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Ryu, to incorporate the teachings of Kidd and provide the control circuit is configured to receive the second temperature subsequent to transmission of the second control signal, compare the second temperature to the second temperature threshold and transmit the third control signal to the at least one piezoelectric pump for the purpose of providing overheat prevent operation.
Regarding Claim 8, Askem, as modified by Ryu, teaches the negative pressure wound therapy device of claim 7.
Askem further disclose controller is configured to indicates the first pressure is less than the target pressure (([0030] “The control circuitry 12A can control the level of pressure in the space between a first negative pressure set point limit and at least a second negative pressure set point limit.” it indicates the control circuitry indicates if the pressure reading is less than the negative pressure set point limits).
Askem does not disclose the control circuit is further configured to count a number of identifications of the at least one of the change of state or the expiration of the duration of time, compare the count to a count threshold, and responsive to determining that the count is greater than the count threshold, output a notification including at least one of a visual output or an audible output.
Kidd teaches the control circuit is configured to count a number of the at least one of the change of state or the expiration of the duration of time (figure 32, step 398 increment counter in response to the event that timer exceeds 5 seconds in step 392), and responsive to determining that the counter is greater than the count threshold (figure 32, at step 400 if the counter exceeds 5), output a notification including at least one of a visual output or an audible output (figure 32, at step 42, determine fault drive with “Jam fault”, in figure 36, when the jam detected, “Foreign Object Jam” fault message is displaced (step 472)).
Kidd provides the control circuit increment counter in response to the event that the timer exceeds 5 seconds and in response to the counter is greater than 5, output “Foreign Object Jam” fault message in order to prevent operating the pump while the motor is jammed ([0117] “figure 32 illustrates a jam prevention operation of the controller”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the Askem, as modified by Ryu, to incorporate the teachings of Kidd and provides the control circuit configured to count a number of the expiration of the duration of time and responsive to the counter is greater than the count threshold, output a notification for the purpose of preventing operating the pump when the pump is jammed.
Regarding Claim 10, Askem, as modified by Ryu, teaches the negative pressure wound therapy device of claim 1.
Askem does not disclose at least one of the change of state or the expiration of the duration of time is associated with overheating of the at least one piezoelectric pump
Kidd teaches at least one of the change of state (referring figure 30, the temperature of power module being exceed the preset temperatures in steps 340, 344, 350, 354) or the expiration of the duration of time is associated with overheating of the at least one piezoelectric pump ([0115] “In some embodiments, the power module being monitored can be the drive 10 itself or various components of the drive 10 (e.g., a heat sink of the controller 75, the motor 11, or the pump 12).”, temperature of pump is being measured and the temperature exceed preset temperature 115C at step 340 is considered overheating of the pump).
Kidd provide the change of state is associated with overheating of the pump in order to prevent overheating operation of pump ([0115]), and therefore protect the component of the pump. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Ryu, to incorporate the teachings of Kidd and provide at least one of the change of state or the expiration of the duration of time is associated with overheating of the at least one piezoelectric pump for the purpose of prevent overheating operation of the pump.
Regarding Claim 13, Askem, as modified by Ryu, teaches the negative pressure wound therapy device of claim 1.
Askem does not disclose wherein the at least one piezoelectric pump is attached to a heat sink configured to dissipate heat from the at least one piezoelectric pump.
Kidd teaches wherein the at least one piezoelectric pump is attached to a heat sink configured to dissipate heat from the at least one piezoelectric pump ([0115] “heat sink of the controller 75, the motor 11, or the pump 12”, ‘heat sink of the pump 12’).
Kidd provides heat sink to the pump in order to prevent overheating operation ([0115]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Ryu, to incorporate the teachings of Kidd and provide the heat sink to the pump for the purpose of preventing overheating operation.
Regarding Claim 15, Askem, as modified by Ryu, teaches the method according to Claim 14.
Askem does not disclose further comprising receiving a first temperature of the at least one piezoelectric pump, wherein identifying the change includes comparing the first temperature to a first temperature threshold and determining that the first temperature is greater than the first temperature threshold.
Kidd teaches further comprising receiving a first temperature of the at least one piezoelectric pump (‘first temperature measured at step 340’ figure 30, step 340 and [0115] “the controller 75 first determines, at step 340, if a power module temperature is greater than a first temperature” the controller receives the temperature of power module), wherein identifying the change includes comparing the first temperature (figure 30, step 340 and [0115], the temperature of power module) to a first temperature threshold (figure 30, step 340 a first temperature 115c ) and determining that the first temperature is greater than the first temperature threshold ([0115] at step 340, if a power module temperature is greater than a first temperature).
Kidd provides the method comprising comparing the temperature of power module with the preset temperature, and determines the temperature of power module is greater than the preset temperature in order to provide overheat prevention operation ([0115]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Askem, as modified by Ryu, and provide method comprising receiving a first temperature of the at least one piezoelectric pump, identifying the change includes comparing the first temperature to the first temperature threshold and determine that the first temperature is greater than the first temperature threshold for the purpose of providing overheat prevention operation.
Regarding Claim 20, Askem, as modified by Ryu, teaches the non-transitory computer readable medium of claim 19.
Askem does not disclose wherein the method further includes: 
receiving a first temperature of the at least one piezoelectric pump, wherein identifying the change includes comparing the first temperature to a first temperature threshold and determining that the first temperature is greater than the first temperature threshold.
Kidd teaches receiving a first temperature of the at least one piezoelectric pump (referring figure 30, a temperature of power module measured at steps 340, 344, 350, and 354 further [0115] “the power module being monitored can be the drive 10 itself or various components of the drive 10 (e.g., a heat sink of the controller 75, the motor 11, or the pump 12” the controller receives the first temperature of pump), wherein identifying the change includes comparing the first temperature to a first temperature threshold (figure 30, at step 344, the first temperature threshold is 113C) and determining that the first temperature is greater than the first temperature threshold ([0115] “the controller 75 then determines, at step 344, if the power module temperature is greater than a second temperature (e.g., about 113 degrees Celsius).”).
Kidd provides the method comprising receiving the first temperature of the pump and identifying the change includes a comparing the first temperature to the first temperature threshold and determining that the first temperature is greater than the first temperature threshold in order to provide overheat prevention operation ([0115]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Askem, as modified by Ryu, and provide the method comprising receiving the first temperature of the pump and identifying the change includes a comparing the first temperature to the first temperature threshold and determining that the first temperature is greater than the first temperature threshold for the purpose of providing overheat prevent operation.
Kidd teaches the method further includes: receiving a first temperature of the at least one piezoelectric pump
Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Askem in view of Ryu, and in further view of Askem et al (US 20170368239 A1, hereinafter 'Askem'239') .
Regarding Claim 4, Askem, as modified by Ryu, teaches the negative pressure wound therapy device of claim 1. 
Askem teaches the first control signal (‘initial driving signal’ [0020] “Control circuitry of a TNP apparatus can supply a driving signal to a negative pressure source", and [0050] "an electrical current having an initial current magnitude and an initial current frequency").
Askem does not disclose wherein the control circuit includes a timer, initiates the timer responsive to transmitting the first control signal, and identifies the expiration of the duration of time using the timer.
In the same filed of endeavor, Akem’239 teaches wherein the control circuit (figure 62, controller 1202) includes a timer (‘timer’ [0242] “the pump system can monitor the duration of time the pump system remains in the standby state 1312. This can be accomplished, for example, by maintaining a timer”), initiates the timer responsive to transmitting the first control signal ([0242] “the pump system can monitor the duration of time the pump system remains in the standby state 1312”, the timer being initiated in response to transmitting the standby state signal), and identifies the expiration of the duration of time using the timer ([0242] “The pump system can automatically make the transition from the standby state 1312 to the IPD state 1314 when the time duration exceeds a threshold”, the pump identifies expiration timer when the time duration exceeds a threshold).
Askem’239 provide the control circuit includes a timer, initiate the timer responsive to transmitting the standby signal, and identifies the expiration of duration of time using the timer in order to ensure the battery is used more efficiently over the lifespan of the pump system by reducing the amount of time spend in the standby state ([0242]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Askem, as modified by Ryu, to incorporate the teachings of Askem’239 and provide the timer, initiate the timer responsive to transmitting the first control signal and identifies the expiration of the duration of time using the timer for the purpose of providing efficient battery management of the pump.
Regarding Claim 5, Askem, as modified by Ryu and Askme’239, teaches the negative pressure wound therapy device of claim 4.
Askem discloses transmitting the second control signal (The controller generate decreased current frequency as shown figure 6, decreased current frequency 65).
Askem does not disclose wherein the control circuit resets the timer responsive to transmitting the second control signal.
Askem’239 teaches the control circuit (figure 62, controller 1202) resets the timer ([0242] “by maintaining a timer (in firmware, software, hardware or any combination thereof), which can be reset and started when the pump system transitions into the standby state 1312”) responsive to transmitting the second control signal ([0242] “which can be reset and started when the pump system transitions into the standby state 1312” referring figure 63, timer resets responsive to transmitting signal from Initial pump down state 1314 transitions into standby state 1312).
Askem’239 provide the control circuit resets the timer responsive to transmitting signal transitioning initial pump down state transitions to standby state in order to ensure the battery is used more efficiently over the lifespan of the pump system by reducing the amount of time spend in the standby state ([0242]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Askem, as modified by Ryu, to incorporate the teachings of Askem’239 and provide the timer configured to resets the timer responsive to transmitting the second control timer for the purpose of providing efficient battery management of the pump.
Regarding Claim 16, Askem, as modified by Ryu, teaches the method of claim 14.
Askem discloses transmitting the first control signal (‘initial driving signal’ [0020] “Control circuitry of a TNP apparatus can supply a driving signal to a negative pressure source", and [0050] "an electrical current having an initial current magnitude and an initial current frequency")
Askem does not disclose further comprising initiating a timer responsive to transmitting the first control signal, and identifying the expiration of the duration of time using the timer.
Askem’239 teaches further comprising initiating a timer responsive to transmitting the first control signal ([0242] “the pump system can monitor the duration of time the pump system remains in the standby state 1312”, the timer being initiated in response to transmitting the standby state signal), and identifies the expiration of the duration of time using the timer ([0242] “The pump system can automatically make the transition from the standby state 1312 to the IPD state 1314 when the time duration exceeds a threshold”, the pump identifies expiration timer when the time duration exceeds a threshold).
Askem’239 provide the method initiating the timer responsive to transmitting the standby signal, and identifies the expiration of duration of time using the timer in order to ensure the battery is used more efficiently over the lifespan of the pump system by reducing the amount of time spend in the standby state ([0242]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Askem, as modified by Ryu, to incorporate the teachings of Askem’239 and provide the timer, initiate the timer responsive to transmitting the first control signal and identifies the expiration of the duration of time using the timer for the purpose of providing efficient battery management of the pump.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Askem in view of Ryu, and in further view of Tanaka (US 20170143878 A1).
Regarding Claim 6, Askem, as modified by Ryu, teaches the negative pressure wound therapy device of claim 1.
Askem does not disclose further comprising a resonance detector configured to detect a first resonance frequency of the at least one piezoelectric pump and output the first resonance frequency to the control circuit, and the control circuit identifies the change of state based on the first resonance frequency.
Tanaka teaches circuits for driving piezoelectric device which relatively pertinent to the problem posed by Applicant of controlling pump with various control signals comprises a controller (figure 10, driving controller 51) comprising a resonance detector (figure 10, detector 52, [0107] “actual resonant frequency f measured by the detector 52”) configured to detect a first resonance frequency (figure 11, resonant frequency measured at s35 in figure 11) of the at least one piezoelectric pump (figure 10, piezoelectric element 22) and output the first resonance frequency to the control circuit ([0107] driving controller 51 determines whether the actual resonant frequency f measured by the detector 52 is closer to the known resonant frequency Fo” the detector 52 at least output the measured resonance frequency to driving controller to compare with known frequency) and the control circuit identifies the change of state based on the first resonance frequency [[0107] “When the measured actual resonant frequency f is closer to the known resonant frequency fc (Yes at S36), the driving controller 51 determines, by the adjusting unit 53, that the leading ends of the nose piece 11 cannot sufficiently suck the nasal mucus” the driving controller 51 identifies the change of piezoelectric element based on the measured resonant frequency at step s36).
Tanaka provide the driving controller comprising the resonance detector to detect the resonant frequency of piezoelectric element and outputs the detected frequency to the driving controller to identifies the change of state of piezoelectric element in order to maximize the vibration of the piezoelectric element by matching a driving frequency of the suction pump with the resonant frequency of the piezoelectric element, thereby suppressing electric power necessary for a desired suction pressure ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Ryu, to incorporate the teachings of Tanaka and provide the resonance detector configured to detect the first resonance frequency of the at least one piezoelectric pump and output the first resonance frequency to the control circuit, and the control circuit identifies the change of state based on the first resonance frequency for the purpose of improving pump efficiency.
Regarding Claim 17, Askem, as modified by Ryu, teaches the method of claim 14.
Askem does not disclose further comprising receiving a first resonance frequency of the at least one piezoelectric element from a resonance detector and identifying the change of state of piezoelectric element based on the measured frequency. 
Tanaka teaches receiving a first resonance frequency (figure 11, resonant frequency measured at s35 in figure 11)  of the at least one piezoelectric pump (figure 10, piezoelectric element 22) from a resonance detector (figure 10, detector 52, [0107] “actual resonant frequency f measured by the detector 52”) and identifying the change of state based on the first resonance frequency [[0107] “When the measured actual resonant frequency f is closer to the known resonant frequency fc (Yes at S36), the driving controller 51 determines, by the adjusting unit 53, that the leading ends of the nose piece 11 cannot sufficiently suck the nasal mucus” the driving controller 51 identifies the change of piezoelectric element based on the measured resonant frequency at step s36).
Tanaka provide the method further comprising receiving the resonance frequency of the at least one piezoelectric element from the resonance detector and identifying the change of state based on the measured resonance frequency in order to maximize the vibration of the piezoelectric element by matching a driving frequency of the suction pump with the resonant frequency of the piezoelectric element, thereby suppressing electric power necessary for a desired suction pressure ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Ryu, to incorporate the teachings of Tanaka and provide the method comprising receiving a first resonance frequency of the at least one piezoelectric element from a resonance detector and identifying the change of state of piezoelectric element based on the measured frequency purpose of improving pump efficiency.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Askem in view of Ryu, and in further view of Allen et al (WO 2013171585 A2, hereinafter ‘Allen’)
Regarding Claim 9, Askem, as modified by Ryu, teaches the negative pressure wound therapy device of claim 1.
Askem discloses the control circuit is coupled to the piezoelectric pump by an alternating current circuit ([0020] “Control circuitry of a TNP apparatus can supply a driving signal (for example, an electrical current) to a negative pressure source and vary a frequency of the driving signal (for instance, an AC waveform frequency of the electrical current).”, the control circuit provides AC driving signal to the negative pressure source, therefore, the negative pressure source is coupled to the control circuitry by AC circuit)
Askem does not explicitly disclose the alternating current circuit having a first arm and a second arm, and the control circuit is configured to generate the first control signal to have the first RMS voltage by modulating a first phase angle of a first signal component associated with the first arm relative to a second phase angle of a second phase angle of a second signal component associated with the second arm
In the same field of endeavor, Allen teaches negative pressure wound therapy apparatus comprises an alternating current circuit (figure 110, circuit 3150, [0386] “a circuit 3150 for generating one or more PWM drive signals, such as signals 3142, used to generate the sine waves 3132 and 3134”, sine waves 3132 and 3134 as shown in figure 108 are alternating currents) having a first arm (figure 110, switch 3152) and a second arm (figure 110, switch 3154), and the control circuit is configured to generate the first control signal (figure 108, sine waveform 3120, [0383] “sine waves 3132 and 3134 can be combined to generate the sine wave”) to have the first RMS voltage (figure 108, RMS voltage of sine wave 3120) by modulating a first phase angle of a first component (figure 108, sine wave 3132 transmitted through switch 3152, [0383] “Two 180 degree phase shifted sine waves 3132 and 3134”) associated with the first arm relative to a second phase angle of a second signal component (figure 108, sine wave 3134 is transmitted through switch 3154, [0383] “Two 180 degree phase shifted sine waves 3132 and 3134”) associated with the second arm (figure 110, switch 3154).
Allen provides two switches and each switches are associated with two 180 degree phase shifted sine waves to be combined and generate the first control signal in order to achieve a substantially optimal pumping efficiency ([0381]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Ryu, to incorporate the teachings of Allen and provide the alternating current circuit having the first arm and the second arm, and the control circuit is configured to generate the first control signal to have the first RMS voltage by modulating a first phase angle of a first signal component associated with the first arm relative to a second phase angle of a second phase angle of a second signal component associated with the second arm for the purpose of achieving optimal pumping efficiency.
Regarding Claim 18, Regarding Claim 9, Askem, as modified by Ryu, teaches the method according to Claim 14.
Askem discloses generating the first control signal (‘initial current’ [0020] “Control circuitry of a TNP apparatus can supply a driving signal to a negative pressure source", and [0050] "an electrical current having an initial current magnitude and an initial current frequency") to have the first RMS voltage (‘rms voltage of initial current’ [0020] and [0050] “Control circuitry of a TNP apparatus can supply a driving signal, …, (for instance, an AC waveform frequency of the electrical current”), any AC inherently has RMS voltage)  and an alternating current circuit ([0020] “Control circuitry of a TNP apparatus can supply a driving signal (for example, an electrical current) coupled to the at least one piezoelectric pump
Askem does not explicitly disclose the first RMS voltage by modulating a first phase angle of a first signal component associated with a first arm relative to a second phase angle of a second signal component associated with a second arm of the alternating current circuit.
Aleen teaches the first RMS voltage (figure 108, sine waveform 3120 [0383] “RMS voltage of sine wave 3120) by modulating a first phase angle of a first signal component (figure 108, RMS voltage of sine wave 3120) associated with a first arm (figure 110, switch 3152) of an alternating current circuit (figure 110, circuit 3150, [0386] “a circuit 3150 for generating one or more PWM drive signals, such as signals 3142, used to generate the sine waves 3132 and 3134”, sine waves 3132 and 3134 as shown in figure 108 are alternating currents) coupled to the at least one piezoelectric pump (referring figure 110, the circuit 3150 is being coupled to negative pressure source) relative to a second phase angle signal component (figure 108, sine wave 3134 is transmitted through switch 3154, [0383] “Two 180 degree phase shifted sine waves 3132 and 3134”) associated with a second arm (figure 110, switch 3154) of the alternating current circuit.
Allen provides the method generating the first RMS voltage by modulating the first phase angle of the first signal component associated with the first arm of the alternating current circuit coupled to the at least one piezoelectric pump relative to the second phase angle of the second signal component associated with the second arm of the alternating current circuit in order to achieve a substantially optimal pumping efficiency ([0381]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Ryu, to incorporate the teachings of Allen and provide generating the first RMS voltage by modulating the first phase angle of the first signal component associated with the first arm of the alternating current circuit coupled to the at least one piezoelectric pump relative to the second phase angle of the second signal component associated with the second arm of the alternating current circuit for the purpose of achieving a substantially optimal pumping efficiency.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Askem in view of Ryu, and in further view of Hu (KR 970005552 B1)
Regarding Claim 12, Askem, as modified by Ryu, teaches the negative pressure wound therapy device of claim 1.
Askem discloses at least one piezoelectric pump (figure 1, negative pressure source 12c, and [0004] “The source of negative pressure can include a piezoelectric pump”) at lease a first piezoelectric pump (figure 1, negative pressure source 12c), the control circuit transmits the second control signal to the first piezoelectric pump (figure 6, decreased current frequency 65 is transmitted to the first piezoelectric pump)
Askem does not disclose wherein the at least one piezoelectric pump includes a second piezoelectric pump, wherein responsive to identifying the at least one of the change of state or the expiration of the duration of time, the control circuit transmits the second control signal to the first piezoelectric pump and transmit a third control signal having a third RMS voltage equal to the first RMS voltage to the second piezoelectric pump.
Ryu teaches wherein responsive to identifying the at least one of the change of state ([0064] if controller determines that the current pressure Psen exceed the maximum pressure Pmax as shown in step S400 in figure 7, the control circuit response to disconnect power to vacuum pump as shown step S600), the control circuit transmits the second control signal to the first piezoelectric pump (figure 7, step s600, 0 voltage signal is transmitted to the pump) 
Ryu provides the control circuit configured to responsive to identifying the at least one of the change of state and transmits the second control signal to the pump in order to minimize operation of the pump therefore extend an operation hour of the device and minimize noise of the pump ([0036]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem to incorporate the teachings of Ryu and provide the controller is configured to be responsive to identifying the at least one of the change of state and transmits the second control signal to the first piezoelectric pump for the purpose of providing desired pressure to the wound site while minimizing operation of pump to reduce noise and prolong operation hour of device.
Askem, as modified by Ryu, is still silent as to the control circuit transmitting a third control signal having a third RMS voltage equal to the firs RMS voltage to the second piezoelectric pump.
Hu teaches driving control circuit for multi-pump which relatively pertinent to the problem posed by Applicant of controlling multi-pumps in response to fault condition comprises piezoelectric pump includes at least a first piezoelectric pump (figure 1, pump 7) and a second piezoelectric pump (figure 1, pump 8), wherein responsive to identifying the at least one of the change of state (page 3 paragraph 8 in attached translated patent “When the pump P1 is not started during the operation” when control circuit identifies pump P1 is not working) or the expiration of the duration of time, transmit a third control signal having a third RMS voltage equal to the first RMS voltage to the second piezoelectric pump (page 3 paragraph 7-8 in attached translated patent “When the pump P1 is not started during the operation, no current is induced in the secondary coil of the transformer, which is the current detector 10, and a high signal is output from the comparator OP1. Thus, the first pump at the and gate AND1. The driving control signal PS1 is supplied to the second driving unit 8 through the or gate OR2 When the first pump driving control signal PS1 is supplied to the second driving unit 8, the switching device T2 for supplying a commercial AC power supply to the second pump P2 is operated, so that the second pump P2 is started.” in response to the pump 7 is not operating during the operation, the control signal PS1 is transmitted to second driving unit 8 which operates second pump P2, and the control signal PS1 is equivalent to the signal that operate pump P1).
Hu provides two pumps and controller is configured to supply driving control signal to the second pump in response to the first pump stop operating in order to achieve smooth supply and drainage even if failure occurs in one pump (page 3 paragraph 10 “When it is adopted in the drainage system, even if a failure occurs in one pump, the other pump is automatically started, so that the smooth supply and drainage can be achieved.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Ryu, to incorporate the teachings of Hu and provide the second piezoelectric pump and in response to identifying the at least one of the change of state or the expiration of the duration time, the third control signal having a third RMS voltage equal to the firs RMS voltage to the second piezoelectric pump in order to achieve smooth supply and drainage in case of other pump failure occurs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US 20170298924 A1) teaches controlling output of the pump based on current, speed, and pressure of the pump.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781